Per Curiam,
This action is on the bond given by C. E. Sitler as collector of taxes for the school district of the Borough of Tamaqua. The auditors of the district found there was due from him to it the sum of $13,771.20, and, on his appeal from this finding, judgment was entered against him in the court below, on December 10, 1917, for $9,554.36. No appeal was taken from this judgment, and in this action, brought upon Sitter’s bond more than six months after the judgment was so entered against him,' it was conclusive of the liability of the sureties: Pittsburgh Wagon Works Est., 204 Pa. 435. A verdict having been properly directed against the appellants, the judgment on it is affirmed.